                                                                                        M att h e w I. Fl eis c h m a n
                                                                                        4 5 3 0 Wis c o nsi n A v e n u e N W | 5 t h Fl o or
                                                                                        W as hi n gt o n, D C 2 0 0 1 6
                                                                                        T: ( 2 0 2) 4 8 0 -2 9 6 5 | F: ( 8 6 6) 7 6 6-1 6 7 8
                                                                                        fl eis c h m a n @ o a n d zl a w. c o m | w w w. o a n d zl a w. c o m

M ar c h 1 8, 2 0 2 0

VI A E C F                                                      A p pli c ati o n gr a nt e d.
                                                                S O OR DERE D
T h e H o n or a bl e J o h n G. K o eltl
U nit e d St at es Distri ct C o urt                            N e w Y or k, N Y             /s/ J o h n G. K o eltl
S o ut h er n Distri ct of N e w Y or k                         M ar c h 1 9, 2 0 2 0      J o h n G. K o eltl, U. S. D.J.
5 0 0 P e arl Str e et
N e w Y or k, N Y 1 0 0 0 7

R e: C e n g a g e L e ar ni n g, I n c., et al. v. D o es 1- 4 8,
     S. D. N. Y. C as e N o. 2 0- c v - 7 6 9- J G K

D e ar J u d g e K o eltl:

            W e r e pr es e nt Pl ai ntiffs C e n g a g e L e ar ni n g, I n c., B e df or d, Fr e e m a n & W ort h P u blis hi n g
Gr o u p, L L C, Els e vi er I n c., M c Gr a w Hill L L C, a n d P e ars o n E d u c ati o n, I n c. ( “ Pl ai ntiffs ”) i n t h e
a b o v e-r ef er e n c e d a cti o n. W e writ e t o s e e k l e a v e t o fil e u n d er s e al Pl ai ntiffs’ Pr o p os e d E x P art e
Or d er R e q uiri n g I m m e di at e C o m pli a n c e wit h Ass et Fr e e z e ( “ Pr o p os e d Or d er ”). T h e Pr o p os e d
Or d er is dr aft e d t o gr a nt o n e p art of Pl ai ntiffs’ M oti o n f or a n A m e n d m e nt of t h e Pr eli mi n ar y
I nj u n cti o n a n d a n Or d er R e q uiri n g Ass et Fr e e z e C o m pli a n c e or E x p e dit e d C o nsi d er ati o n of t h e
M oti o n, fil e d t o d a y ( E C F N o. 1 6) ( “ M oti o n t o A m e n d ”). Pl ai ntiffs will fil e a r e d a ct e d v ersi o n of
t h e Pr o p os e d Or d er o n E C F, w hi c h will i n cl u d e all of t h e c o nt e nts of t h e Pr o p os e d Or d er e x c e pt
i) t h e n a m e of t h e fi n a n ci al i nstit uti o n t o w hi c h t h e or d er is dir e ct e d, i d e ntifi e d as t h e
“ R es p o n di n g Fi n a n ci al I nstit uti o n ” i n t h e M oti o n t o A m e n d a n d b el o w, a n d ii) t h e n a m e of t h e
D o e D ef e n d a nt w h os e a c c o u nt(s) ar e h el d a n d s h o ul d b e fr o z e n b y t h e R es p o n di n g Fi n a n ci al
I nstit uti o n. 1

            Pl ai ntiffs’ s e ali n g r e q u est s h o ul d b e gr a nt e d b e c a us e , if t h e i d e ntit y of t h e R es p o n di n g
Fi n a n ci al I nstit uti o n a n d t h e r el e v a nt D o e D ef e n d a nt b e c o m e s p u bli cl y k n o w n w hil e Pl ai ntiffs’
M oti o n t o A m e n d is p e n di n g, t h e D o e D ef e n d a nt is li k el y t o s e cr et e, tr a nsf er, or ot h er wis e
dis p os e of his ass ets i n vi ol ati o n of t h e c urr e nt Pr eli mi n ar y I nj u n cti o n ( E C F N o. 1 4) ; s e e als o

1
    As e x pl ai n e d i n t h e M oti o n t o A m e n d, t h e m oti o n s e e ks t o i n cl u d e a d diti o n al i nf or m ati o n
o bt ai n e d i n dis c o v er y i n t h e pr eli mi n ar y i nj u n cti o n t o s e c ur e t h e R es p o n di n g Fi n a n ci al
I nstit uti o n’s c o m pli a n c e wit h t h e ass et fr e e z e, e v e n t h o u g h, as Pl ai ntiffs m ai nt ai n, t h e
R es p o n di n g Fi n a n ci al I nstit uti o n s h o ul d alr e a d y b e c o m pl yi n g.
                                                                                                               H o n. J o h n G. K o eltl
                                                                                                                      M ar c h 1 8, 2 0 2 0
                                                                                                                                   Pa ge 2

J a n. 2 9, 2 0 2 0 E x P art e Or d er at 3 ( E C F N o. 1 1) ( “ T R O ”) ( m a ki n g t h e e q ui v al e nt fi n di n g of
f a ct). T h e D o e D ef e n d a nt k n o ws t h at it is n ot a ut h ori z e d t o dis b urs e f u n ds fr o m t h e a c c o u nt(s) at
iss u e a n d y et h as alr e a d y r e m o v e d f u n ds fr o m t h e a c c o u nt(s) sin c e b ei n g s er v e d wit h t h e T R O,
w hi c h first i nstit ut e d t h e ass et fr e e z e . F urt h er, t h e D o e D ef e n d a nt h as b uilt a b usi n ess o n s elli n g
w h oll y u n a ut h ori z e d c o pi es of Pl ai ntiffs’ t e xt b o o ks a n d, d es pit e h a vi n g b e e n s er v e d wit h t h e
C o m pl ai nt a n d ot h er p a p ers, h as n ot p arti ci p at e d i n t his a cti o n. M or e o v er, t h e D o e D ef e n d a nt
h as g o n e t o gr e at l e n gt hs t o c o n c e al its i d e ntit y a n d its i n v ol v e m e nt wit h i nfri n gi n g w e bsit es t o
Pl ai ntiffs dir e ctl y a n d t o t h e p u bli c t hr o u g h t h e o p er ati o n of its w e bsit e(s). S e e D e cl. of M att h e w
I. Fl eis c h m a n fil e d i n s u p p ort of M oti o n t o A m e n d ( E C F No. 1 7). A c c or di n gl y, s h o ul d t h e D o e
D ef e n d a nt b e c o m e s p e cifi c all y a w ar e t h at its a c c o u nt(s) ar e t h e s u bj e ct of a m oti o n t o s e c ur e a n
i m m e di at e e nf or c e m e nt of t h e ass et fr e e z e -- i n a sit u ati o n w h er e t h e R es p o n di n g Fi n a n ci al
I nstit uti o n is s e p ar at el y n o c o m pl yi n g wit h t h e ass et fr e e z e -- t h e D o e D ef e n d a nt is li k el y t o
r e m o v e ( or att e m pt t o r e m o v e) t h e r e m ai n d er of t h e f u n ds. S u c h a cts w o ul d f urt h er vi ol at e th e
Pr eli mi n ar y I nj u n cti o n a n d i nj ur e Pl ai ntiffs, a n d fr ustr at e t h e v er y p ur p os es of t h e r eli ef or d er e d
b y t h e C o urt.

            B as e d o n t h e a b o v e, t h e c o nti n u u m t h at t h e C o urt a p pli es, a n d t h e b al a n ci n g of i nt er ests,
Pl ai ntiffs h a v e o v er c o m e t h e pr es u m pti o n of a p u bli c fili n g. S e e L u g os c h v. P yr a mi d C o. of
O n o n d a g a , 4 3 5 F. 3 d 1 1 0, 1 1 9 – 2 0 ( 2 d Cir. 2 0 0 6). I n d e e d, t h e o nl y i nf or m ati o n t h at is wit h h el d
fr o m t h e p u bli c is t h e n a m e of a fi n a n ci al i nstit uti o n a n d t h e a c c o u nt h ol d er. T his, b y its n at ur e,
is pri v at e i nf or m ati o n as t o t h e a c c o u nt h ol d er, a n d is n ot t h e t y p e of i nf or m ati o n t h at s e ali n g will
i m p a ct t h e j u di ci al pr o c ess or d e pri v e t h e p u bli c of n e e d e d inf or m ati o n. S e e i d.

            If t h e C o urt or d ers t h e R es p o n di n g Fi n a n ci al I nstit uti o n t o i m m e di at el y c o m pl y wit h t h e
ass et fr e e z e, as Pl ai ntiffs r e q u est i n t h e Pr o p os e d Or d er, t h e u nr e d a ct e d Pr o p os e d Or d er c a n b e
u ns e al e d. Pl ai ntiffs ar e a w ar e t h at, a bs e nt a n or d er gr a nti n g t his s e ali n g r e q u est, t h e Pr o p os e d
Or d er will b e c o m e p u bli c.

          T h a n k y o u f or t h e C o urt’s c o nsi d er ati o n of t h is r e q u est.



                                                                 Si n c er el y,

                                                                 /s M att h e w I. Fl eis c h m a n

                                                                 M att h e w I. Fl eis c h m a n
